Per Curiam,
In an action of summary conviction brought by the City of Coatesville against the defendant, the transcript from the mayor’s docket shows that the charge, was reckless operation of an automobile; and that the proof adduced by an eyewitness, was that a pedestrian was knocked down at a street crossing while the defendant was running his automobile at about 25 miles an hour, without blowing a horn or making any attempt to slacken speed, and that he did not stop after striking the pedestrian. The defendant was present and made no defense. He was found guilty and fined $25. A rule for allowance of a certiorari was granted in the court below on his petition, and after hearing was dismissed. The record shows a compliance with all the requirements of the law. The alleged irregularities in the inception of the proceeding are not material, as the defendant elected to waive the issuance or the service of a warrant by voluntarily attending the hearing before the mayor. The conviction of the defendant in this case was proper, as the undisputed proof evidenced a reckless disregard of *327duty in driving his car “at a greater rate of speed than is reasonable under the circumstances,” as provided by the city ordinance. The testimony before the mayor sustained the complaint, and, under the act of assembly and the city ordinance, justified the judgment.
The judgment is affirmed.